Exhibit 10.3

August 14, 2013


Michael R. Splinter
3225 Oakmead Village Drive, M/S 1223
P.O. Box 58039
Santa Clara, CA 95052-8039


Dear Mike:


We thank you for your leadership and many contributions to the success of
Applied Materials, Inc. (“Applied”), and we look forward to your continued
dedication to Applied as the Executive Chairman (“Executive Chairman”) of
Applied’s Board of Directors (the “Board”). This letter (the “Agreement”)
summarizes the terms of your continuing employment with Applied as Executive
Chairman.


I.
POSITION



You will be employed on a full-time basis as Executive Chairman beginning on
September 1, 2013 (the “Effective Date”), and ending on March 31, 2015 or such
earlier or later employment end date mutually agreed upon between you and
Applied (the “Scheduled End Date”). The period while you are employed as
Executive Chairman is the “Employment Period.” You will be considered to have
resigned your position as Applied’s Chief Executive Officer (“CEO”) effective as
of September 1, 2013. Your responsibilities as Executive Chairman will be
determined jointly by you, the Human Resources and Compensation Committee of the
Board (the “HRCC”) and the CEO, and primarily will be focused on major policy
issues, industry-wide initiatives and strategic projects, as well as continuing
to support Gary Dickerson as he assumes the role of President and Chief
Executive Officer. You will report directly to the Board. Your primary work
location will be Applied’s Santa Clara, California campus.


II.
COMPENSATION



A.
Cash Compensation



While you are Executive Chairman, your annual base salary will be $980,000 and
you will be eligible to participate in Applied’s Senior Executive Bonus Plan (or
other Applied bonus plan) at a target bonus opportunity equal to 175% of your
base salary. Your base salary and target bonus may be adjusted only by mutual
agreement between you and Applied if you and Applied agree to adjust your role.

    



--------------------------------------------------------------------------------

Michael Splinter
August 14, 2013
Page 2





B.
Equity Awards



(i)Continued Vesting. While you are an Applied employee, you will remain
eligible to continue vesting in each of your equity awards covering shares of
Applied’s common stock (each, an “Equity Award”), subject to the terms and
conditions of the plan and award agreement under which the Equity Award was
granted. Nothing in this Agreement will impair any rights you may have in
connection with any Equity Awards, including without limitation, any Change of
Control rights set forth in Sections 4.5 and 13.10 of the ESIP. Any benefits
provided to you pursuant to the governing Equity Award documents will supersede
any benefits provided for in this Agreement to the extent the benefits under the
Equity Award documents are more favorable to you (but in no event will you be
entitled to any duplication of benefits).


(ii)Future Awards. In addition, you will be eligible to continue participating
in Applied’s Employee Stock Incentive Plan (or its successor plan, as
applicable) (the “ESIP”), at target amounts that reflect your expected duties
and responsibilities as Executive Chairman and as determined by the Board or the
HRCC, in its discretion. Any Equity Awards will be subject to the terms and
conditions of the ESIP and an award agreement under the ESIP.


C.
Benefits



(i)Benefits During Employment. As Executive Chairman, you will receive an
Applied email account, computer, Internet access, and executive support to the
same extent you received them while CEO. You also will be eligible to
participate in Applied’s existing generally available benefit plans at the same
levels as Applied’s senior executives (including medical, dental, vision and
401(k) plans), subject to eligibility and other requirements of such plans, as
determined by Applied. As an Applied employee, you also will continue to accrue
time off under Applied’s Paid Time Off (PTO) program. Applied may modify or
terminate its benefits programs and arrangements from time to time as necessary
or appropriate, but may not do so in a manner that has a materially negative
effect on your benefits in particular as compared to other executives of
Applied.


(ii)Benefits After Employment Termination. When your employment with Applied
ends, you will be entitled to continue your health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (COBRA), and
any applicable state law, at your expense, to the extent that you are eligible
for COBRA coverage. In addition, for one year after your termination of
employment, other than a termination due to your death or disability or that is
for “Cause” (as defined below), you will continue to receive an Applied email
account, computer, Internet access, and executive support to the same extent you
received them while Executive Chairman.








--------------------------------------------------------------------------------

Michael Splinter
August 14, 2013
Page 3



III.
SEVERANCE



When your employment as Executive Chairman ends, you will receive certain
severance payments and benefits, as described below. In addition, as Executive
Chairman, you will be eligible to participate in any severance plans or programs
that Applied may establish in the future and on comparable terms provided to
other senior executives of Applied.


A.
Cash Severance



(i)Termination On or Before the Scheduled End Date Without Cause, or Resignation
for Good Reason. You will receive a lump sum cash payment equal to the sum of
(x) 275% of your then-current annual base salary, and (y) an amount equal to 18
months of COBRA coverage premiums (calculated based on the first month’s
premium) for coverage under Applied’s health plans (i.e., medical, dental and/or
vision coverage) based on your plan elections in effect immediately before your
employment ends (the “Cash Severance”), if:


(a)Your employment terminates on the Scheduled End Date; or


(b)Before the Scheduled End Date, Applied terminates your employment without
“Cause” (as defined below); or


(c)Before the Scheduled End Date, you resign your employment for “Good Reason”
(as defined below).


For purposes of clarity, a termination of your employment without “Cause” will
not include termination of your employment due to your death or disability.


(ii)Payment Timing. If you become entitled to receive the Cash Severance under
subsection (i) above, then subject to Section V.B., the Cash Severance will be
paid to you within 30 days of your employment termination date.


(iii)Termination Before the Scheduled End Date for Cause, Due to a Resignation
Without Good Reason, or Due to Death or Disability. If, before the Scheduled End
Date: (a) Applied terminates your employment for “Cause” (as defined below); or
(b) you resign your employment without “Good Reason” (as defined below); or (c)
your employment ends due to your death or disability; then you will not be
eligible to receive the Cash Severance or any other cash severance, other than
any cash severance benefits that you may be eligible to receive under Applied’s
then-existing severance and benefits plans and practices or other written
agreements with Applied, or otherwise as determined at the discretion of the
Board.








--------------------------------------------------------------------------------

Michael Splinter
August 14, 2013
Page 4



B.
Equity Award Severance



If you terminate employment due to your Retirement (as defined in Applied’s
Employee Stock Incentive Plan, as amended and restated on March 6, 2012), then
subject to subsection (d) below, you will be receive the following:


(a)Time-based Vesting. All of your then-unvested and outstanding Equity Awards
that are subject to time-based vesting but not subject to any performance-based
vesting will become fully vested (and if applicable, exercisable for the period
indicated in the applicable award agreement and governing ESIP).


(b)Performance-based Vesting. All of your then‑unvested and outstanding Equity
Awards that are subject to performance-based vesting will remain outstanding and
be eligible to become earned and vested based on actual performance until the
applicable performance period(s) are completed. For purposes of clarity, any
time-based vesting requirements under any performance-based Equity Awards will
be considered fully satisfied as of your Retirement date. For purposes of
clarity, if the performance objectives under an Equity Award are determined not
to have been achieved pursuant to the governing Equity Award documents, the
Equity Award (or applicable portion of the Equity Award) automatically will be
forfeited permanently and never will become vested.


(c)Termination for Cause. For purposes of clarity, if Applied terminates your
employment for “Cause,” your employment will not be considered to have
terminated due to Retirement.


(d)Release Agreement. In order to receive your Equity Award severance benefits
described in subsections (a) and (b) above (the “Equity Severance”), you must
sign and not revoke a release of claims, non‑solicitation of employees and
non‑disparagement agreement in a form supplied by Applied (the “Release
Agreement”) and the Release Agreement must become effective within 60 days after
your employment termination date (the “Release Deadline Date”). You will not
receive any of the Equity Severance if the Release Agreement does not become
effective by the Release Deadline Date.


(e)Payment Timing. If you become entitled to receive the Equity Severance, then
subject to any further delay required under the Section 409A provisions below,
the Equity Severance will be provided to you, with respect to options, upon the
Release Agreement becoming effective, and for all other Equity Awards, on the
61st day following your Retirement date.


C.
Good Reason Definition



For purposes of this Agreement, your resignation for “Good Reason” means that
you terminate your employment with Applied on or after the Effective Date but
within 30






--------------------------------------------------------------------------------

Michael Splinter
August 14, 2013
Page 5



days following the end of the cure period described below, after the occurrence,
without your written consent, of  (1) a material reduction by Applied in your
base salary and/or your target bonus opportunity that was in effect immediately
prior to such reduction, and/or (2) a material reduction in your duties or
responsibilities as Executive Chairman as in effect immediately prior to such
reduction. However, in order for an event to qualify as “Good Reason,” you must
not terminate your employment with Applied without first providing Applied with
written notice of the acts or omissions that would be considered grounds for
“Good Reason” within 90 days of the initial existence of the grounds for “Good
Reason” and a reasonable cure period of 30 days after the date of written
notice, and such grounds must not have been cured during such time.


D.
Cause Definition



For purposes of this Agreement, “Cause” means (a) your continued willful failure
to perform your duties to Applied (other than any such failure resulting from
your incapacity due to physical or mental illness) after written notice thereof
(specifying the particulars thereof in reasonable detail) and a reasonable
opportunity to be heard and cure such failure are given to you by the Board or
its committee; (b) the willful commission by you of a wrongful act that caused
or was reasonably likely to cause substantial damage to Applied, or an act of
fraud in the performance of your duties on behalf of Applied; (c) your
conviction for the commission of a felony in connection with the performance of
your duties on behalf of Applied; or (d) the order of a federal or state
regulatory authority having jurisdiction over Applied or its operations or by a
court of competent jurisdiction requiring the termination of your employment by
Applied.


IV.
OBLIGATIONS DURING EMPLYOYMENT PERIOD



A.
Full Business Efforts; Other Activities



You agree that, during the Employment Period, you will devote your full business
efforts and time to Applied and you will not engage in any other employment,
occupation, consulting or other business activity for any direct or indirect
remuneration without the Board’s prior approval and you will not engage in any
other activities that conflict with your obligations to Applied. Subject to the
Board’s consent, during the Employment Period, you may serve on the boards of
directors of up to three non-profit and charitable organizations and up to two
for-profit companies or entities, including the continuation of your service on
the boards of the NASDAQ OMX Group, Inc., Semiconductor Equipment and Materials
International (SEMI), Pica8, Inc., University of Wisconsin Foundation, and Santa
Clara University, all of which the Board is deemed to have consented to with
this Agreement. If you serve on the board of directors of any other company or
entity, please provide us with a list of such companies or entities; if the list
you previously have provided remains accurate, there is no need for you to
provide an updated list at this time. If the Board determines






--------------------------------------------------------------------------------

Michael Splinter
August 14, 2013
Page 6



that such companies or entities are Applied’s competitors, customers or
suppliers or your service on such board otherwise may represent a conflict of
interest with your obligations to Applied, you will be required to resign your
directorship with such companies or entities at the Board’s request.


B.
Investments



You agree that, during the Employment Period, you will not, without the HRCC’s
prior written approval, acquire securities of or any other ownership interest in
a corporation or other entity that potentially may conflict with Applied’s
interests.


V.
MISCELLANEOUS



A.
At Will Employment

Your employment with Applied will be “at will,” meaning that it can be
terminated by you or Applied at any time, with or without cause or advance
notice. This at will employment relationship may not be modified by any oral or
implied agreement and can be modified only by an express written contract for a
specified term. However, you will receive certain severance benefits under this
Agreement if your employment terminates in certain circumstances as described in
this Agreement.


B.
Section 409A



(i)General. It is the intent of the parties that all severance and other
payments and benefits under this Agreement comply with or are exempt from
Section 409A, and any ambiguities in this Agreement will be interpreted in that
manner. For all purposes of this Agreement, to the extent required to be exempt
from or comply with Section 409A, references to your “termination of employment”
or similar phrases will be references to your “separation from service” within
the meaning of Section 409A.


(ii)Reimbursements and In-Kind Benefits. To the extent that the reimbursement of
attorneys’ fees under Section V.C. of this Agreement, continuation of executive
support and other benefits under Section II.C.(ii) of this Agreement or under
any other reimbursement or in-kind benefit plan or arrangement in which you
participate provides for a “deferral of compensation” within the meaning of
Section 409A and otherwise does not comply with Section 409A, (a) the amount
eligible for reimbursement or in-kind benefit in one calendar year may not
affect the amount eligible for reimbursement or in-kind benefit in any other
calendar year, (b) the right to the applicable reimbursement or benefit is not
subject to liquidation or exchange for another benefit or payment, (c) to the
extent there is any reimbursement of an expense, such reimbursement must be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred, and (d) except as specifically provided in this
Agreement or in the applicable reimbursement






--------------------------------------------------------------------------------

Michael Splinter
August 14, 2013
Page 7



arrangement, in-kind benefits will be provided, and reimbursements will be made
for expenses incurred, only during your lifetime. The prior sentence assumes
that the calendar year is your taxable year; if not, reference to “calendar
year” in the prior sentence will relate to your taxable year.


(iii)Required Delay. If and to the extent it is necessary to avoid subjecting
you to an additional tax under Section 409A, payment of all or a portion of the
termination-related payments or benefits described in this Agreement or
otherwise will be delayed until the date that is six months and one day
following your employment termination. However, in the event that your death
occurs after your employment termination but prior to the six month anniversary
of your employment termination, any payments and/or benefits delayed under the
prior sentence will be payable to you in a lump sum as soon as administratively
practicable after the date of your death and any other separation pay and/or
benefits will be payable according to the payment schedule applicable to each
payment. In addition, each payment and benefit payable under this Agreement is
intended to be a separate payment for purposes of the Section 409A-related
Treasury Regulations. You and Applied agree to work together in good faith to
consider amendments to this Agreement and to take reasonable actions to avoid
subjecting you to an additional tax or income recognition under Section 409A
before actual payment of the payments and benefits under this Agreement, as
applicable. In all cases, Applied will not reimburse you for any taxes that may
be imposed on you as a result of Section 409A.


(iv)Section 409A Definition. For purposes of this Agreement, “Section 409A” will
mean Section 409A of the Internal Revenue Code of 1986, as amended, and any
regulations and other guidance promulgated thereunder and any applicable state
law equivalent.


C.
Attorneys’ Fees



If you are required to incur attorneys’ fees in order to obtain any payments or
benefits under this Agreement, and provided that you prevail on at least
one material issue related to your claim(s) under this Agreement, then Applied
will reimburse the attorneys’ fees incurred by you. Subject to Section V.B. of
this Agreement, the reimbursements will be made in compliance with Applied’s
normal reimbursement policies as the expenses are incurred and proper
documentation is provided to Applied. However, if you do not prevail on at least
one material issue related to your claim(s) under this Agreement, then no later
than 30 days following the final adjudication of those claim(s), you agree to
return the gross amount of all reimbursements previously provided by Applied
pursuant to this Section V.C. You will be reimbursed for your attorneys’ fees
and costs incurred in connection with the preparation and signing of this
Agreement up to a maximum of $10,000, which will be paid no later than
December 31, 2013, and subject to Applied’s receipt of proper documentation from
you.






--------------------------------------------------------------------------------

Michael Splinter
August 14, 2013
Page 8





D.
Withholdings



Applied has the right to withhold from any payments or benefits under this
Agreement all applicable federal, state and local taxes required to be withheld
and any other required payroll deductions.


E.
Entire Agreement



This Agreement, the plans and agreements relating to your Equity Awards
(including without limitation the ESIP), the Employee Agreement you previously
executed, and the documents incorporated herein by reference (together, the
“Documents”), set forth the terms of your employment with Applied and supersede
and replace any prior or concurrent representations or agreements including, but
not limited to, the Term Sheet that you and Applied entered into, as amended on
December 8, 2008. Except as expressly provided herein, you acknowledge that the
Documents supersede and replace all other prior understandings and agreements,
whether oral or written, regarding the terms and conditions of your employment
with Applied or any of its subsidiaries, including any other agreements or
understandings regarding compensation and severance matters, acceleration of
equity awards and any notice of termination.


F.
Governing Law



This Agreement will be governed by the internal substantive laws, but not the
choice of law rules, of the State of California. If any provision under this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable, or void, this Agreement will continue in full force and
effect without such provision.


G.
Amendments



This Agreement, including, but not limited to, its at-will employment provision,
may not be modified or amended except by a written agreement signed by you and a
member of the Board.


H.
Headings



The headings in this Agreement are for purposes of reference only and will not
limit or otherwise affect the meaning of this Agreement.


* * *








--------------------------------------------------------------------------------

Michael Splinter
August 14, 2013
Page 9



If you agree to accept the terms of this Agreement, please sign and return it to
me or to Mary Humiston. This Agreement offer will expire on August 15, 2013, at
5:00 p.m. Pacific Daylight Time.


We look forward to your continued contributions to Applied’s future success.


Sincerely,




/s/ Willem P. Roelandts
Willem P. Roelandts
Chair, Human Resources and Compensation Committee of the Board of Directors
Applied Materials, Inc.




I accept the employment offer as stated above.


Signature: /s/ Michael R. Splinter


Date: August 15, 2013


Start Date: September 1, 2013




Please return one signed, original copy of this Agreement to:
Mary Humiston
Applied Materials, Inc.
3225 Oakmead Village Drive
Santa Clara, CA 95052
Phone: 408.563.6160






